Case 4:18-cv-07186-HSG Document 1-2 Filed 11/28/18 Page 1 of 8




                    EXHIBIT B
                                                  LEASE
                              Case 4:18-cv-07186-HSG    AGREEMENT
                                                     Document 1-2 Filed 11/28/18 Page 2 of 8
THIS AGREEMENT is made and entered into this _1.L day of _ _ __ S
                                                                _e_,p._t_e_m_b_e_r _ __ ____2_0_16
                                                                                                 _ _                                       between

                          Lyndsey Ballinger, Sharon Ballinger                              "Owner/Agent", whose address and phone

numberare __1_6_0_0_M_a_c_A_rt_h_
                                ur_ B
                                    _ l_vd_,_o_a_k_la_n_d_C_A_9_4_6_
                                                                   02_ _ _0_ff_ic_e_:5
                                                                                     _1_0_-_
                                                                                           25_0_-_7_
                                                                                                   91_8___M_a_in_t_e_na
                                                                                                                      _ n_c_e_:_5_10_-_4_88
                                                                                                                                          _-_4_4_35__

and                      Andrew Merski, Heidi Schott                                                                                       "Resident. "
       - -------- - - --------      ------------ - ------ -
THE PARTIES AGREE AS FOLLOWS :
1: RENTAL UNIT: Subject to the terms and conditions of this Agreement, Owner rents to Resident and Resident rents from
       Owner, for residential use only,
       the premises located at:         _ _ _ __ __ _1_6_8_5_M_a_c_A_rt_
                                                                       hu_r_B_lv_d_ _ _ _ _ _ _ _ , Unit# (if applicable)                               N/A


                                                           Oakland
                                        - -- -- - - - -- - -- - - - - -- - - - - - - -CA' -                                              - --
                                                                                                                                              94602
                                                                                                                                                ---
                                                                                                                                            (Zip)

2.     RENT: Rent is due in advance on the~ day of each and every month, at$                             3395.00        per month, beginning on


          10/1/2016 , payable to Owner/Agent at _ _ __ _ _ _ _16
                                                               _0_0_M_a_
                                                                       cA
                                                                        _ rth
                                                                            _u_r_B_lv
                                                                                    _d~,_O_a_k_
                                                                                              la_n_
                                                                                                  d_C
                                                                                                    _A_9_
                                                                                                        46
                                                                                                         _0_2_ _ _ _ _ _ __



       Payments made in person may be delivered to Owner/Agent between the hours of         12:00AM   and     11 :59PM on
       the following days of the week:
       121 Monday 121 Tuesday 121 Wednesday 121Thursday 121 Friday 121 Saturday 121 Sunday 0 Other _ _ _ _N_
                                                                                                           I A_ _ _ _ __

       Acceptable methods of payment:
       121 Personal Check 121 Cashier's Check 121 Money Order 0 EFT/Credit (see Owner/Agent for details) and 0 Cash
      If rent is paid after the        1st       of the month, there will be a late charge of$       75 .00         assessed. The parties
      agree that this late fee is presumed to be the amount of damage sustained by late payment of rent. It would be impracticable
      or extremely difficult to fix the actual damage. This sum represents a reasonable endeavor by the Owner/Agent to estimate
      fair average compensation for any loss that may be sustained as a result of late payment of rent. Pursuant to California law, if
      Resident passes a check on insufficient funds, Resident will be liable to Owner/Agent for the amount of the check and a
      service charge of$           25.00       , not to exceed $25 for the first check passed on insufficient funds, and $35 for each
      subsequent check passed on insufficient funds. The Owner/Agent may refuse a personal check as the form of rent payment
      to cure a Three-Day Notice to Pay Rent or Quit.

      Owner may apply any payment made by Tenant to any obligation of Tenant to Owner notwithstanding any dates or other
      direction from Tenant that accompanies any such payment. Any attempt by Tenant to allocate a payment in any other way
      shall be null and void, including the use or application of a restrictive endorsement on the face of any check.

3.    SECURITY DEPOSIT: Resident shall deposit with Owner/Agent, as a security deposit, the sum of $_ _ __33_9_5_.0_0_ _ __

      0 prior to taking possession of the unit or D no later than _ _ _ _ _ _N_IA
                                                                                _ _ _ _ _ __ __ (check one).

      Resident shall not use the security deposit to pay any month's rent. Owner/Agent may withhold from the security deposit only
      such amounts as are reasonably necessary to remedy Resident defaults including, but not limited to, the following :
      (a) defaults in the payment of rent,
      (b) to repair damages to the premises caused by Resident, exclusive of ordinary wear and tear, and/or
      (c) to clean the premises, if necessary, upon termination of the tenancy in order to return the unit to the same level of
          cleanliness it was in at the inception of the tenancy, and/or
      (d) to restore, replace, or return personal property or appurtenances, exclusive of ordinary wear and tear.

      No later than 21 calendar days after Owner/Agent has regained possession of the premises, Owner/Agent shall return any
      remaining portion of such security deposit to Resident. Any remaining portion of the security deposit shall be returned in the




     C ~ll!o"lo --
     h u f a .. (
     i\,), SO   tat •oa
                          California Apartment Association Approved Form
                          www.caanet.org
                          Form 2.1 - Revised 12112 - ©2012 - All Rights Reserved
                                                                                        Unauthorized Reproduction
                                                                                         of Blank Forms is Illegal.
                        Case
     form of a single check    4:18-cv-07186-HSG
                             made                           Document
                                   out to all Residents listed          1-2either
                                                               above. After    Filed
                                                                                   the11/28/18
                                                                                       Owner/Agent   Page
                                                                                                       or the3Resident
                                                                                                               of 8 provides notice to
     terminate the tenancy, the Owner/Agent and Resident may mutually agree to have the Owner/Agent deposit any remaining
     portion of the security deposit electronically to a bank account or other financial institution designated by the Resident or to
     another form or method of return .
4.   TERM: The term of this Agreement is for          1 Year       , beginning on _ _1_0_/1_/_2_
                                                                                               01_6__ and ending on __
                                                                                                                     91_3_01_2_0_17__

     at which time this Lease shall terminate without further notice. Any holding over thereafter shall result in Resident being liable
     to Owner/Agent for daily rental damages equal to the current market value of the unit, divided by 30. A "month-to-month"
     tenancy subject to the terms and conditions of this agreement shall be created only if Owner/Agent accepts rent from
     Resident thereafter, and if so accepted, tenancy may be terminated by Resident after service upon the Owner/Agent of a
     written 30-day Notice of Termination. Except as prohibited by law, that month-to-month tenancy may be terminated by the
     Owner/Agent by service upon the Resident of a written 60-day notice of termination of tenancy. However, Civil Code Section
     1946.1-provides that "if any tenant or resident has resided in the dwelling. for.less than--01\le·YB-9r:!,.the Owner/Agent may : . ., .
     terminate the tenancy by service upon the Resident of a written 30-day notice.

5. UTILITIES: Resident shall pay for all utilities, services and charges, if any, made payable by or predicated upon occupancy of
     Resident, except: _ T_r_a_s _
                                 h _ __ _ _ _ _ _ __ _ _ __ _ _ __ _ __ _ _ _ _ _ __ _ _ _ _ __ _ __
     Resident shall have the following utilities connected at all times during the tenancy (check as applicable):
     !ZJGas !ZJElectric 121Water DTrash 121Sewer DOther: N/A
                                                               --------------------------~


     Disconnection of utilities due to non-payment is a material violation of this Agreement.

     Resident shall not use common area utilities (such as water or electricity) for the Resident's personal use, without prior written
     permission from the Owner/Agent.
6.   CASH PAYMENT: The Owner/Agent may demand or require cash as the exclusive form of payment of rent or security
     deposit if the Resident has previously attempted to pay the Owner/Agent with a check drawn on insufficient funds or the
     Resident has stopped payment on a check, draft, or money order. If the Owner/Agent chooses to demand or require cash
     payment under these circumstances, the Owner/Agent shall give the Resident a written notice stating that the payment
     instrument was dishonored and informing the Resident that the Resident shall pay in cash for a period determined by
     Owner/Agent, not to exceed three months, and attach a copy of the dishonored instrument to the notice.
7. OCCUPANTS: Premises shall be occupied only by the following named person(s) :

                        Andrew Merski                  11113/1985                                Heidi Schott                  6123/1987
     Name                                              Birthdate                   Name                                     Birthdate


                            NIA                            NIA                                       N/A                           N/A
     Name                                              Birthdate                   Name                                     Birthdate


                            NIA                            NIA                                       N/A                           NIA
     Name                                              Birthdate                   Name                                     Birthdate

8.   PROHIBITIONS: Without Owner/Agent's prior written permission as an addendum to this Agreement, no pets, waterbeds,
     charcoal burners or other open-flame cooking devices, or liquefied petroleum gas fueled cooking devices ("grills") or

     _ _ _ _ __ _ _ __ __ _N_IA
                              _ __ _ _ __ _ _ _ ___ shall be kept or allowed in or about the premises.

9.   SMOKING PROHIBITION: Smoking of tobacco products is prohibited everywhere on the premises, including in individual
     units and interior and exterior common areas.

     Resident shall inform his or her guest(s) of this Smoking Prohibition. Resident shall promptly notify Owner/Agent in writing of
     any incident where tobacco smoke is migrating into Resident's unit from sources outside of Resident's unit. Resident
     acknowledges that Owner/Agent's adoption of this policy, does not make the Owner/Agent the guarantor of the Resident's
     health or of the smoke-free cond ition of the areas listed above. However, Owner/Agent shall take reasonable steps to enforce
     this provision. Owner/Agent shall not be required to take steps in response to smoking unless Owner/Agent has actual
     knowledge or has been provided written notice. Owner/Agent and Resident agree that the other residents of the property are
     the third party beneficiaries of this provision. A resident may sue another resident to enforce this provision but does not have
     the right to evict another resident. Any lawsuit between residents regarding this provision shall not create a presumption that


                                                                                   I




          --
                            California Apartment Association Approved Form
                            www.caanet.org                                             Unauthorized Reproduction
      c 111•1•1 •           Form 2.1- Revised 12112 - ©2012- All Rights Reserved        of Blank Forms is Illegal.
      A ~HlllU\
      l~JOC   lltl O"
    the Owner/Agent hasCase  4:18-cv-07186-HSG
                         breached                    Document
                                  this Agreement. A breach         1-2 Filed
                                                           of this provision     11/28/18
                                                                             by the Resident Page
                                                                                             shall be4deemed
                                                                                                       of 8 a material breach
    of the Rental/Lease Agreement and grounds for immediate termination of the Rental/Lease Agreement by the Owner/Agent.

10. INDEMNIFICATION: Landlord shall not be liable for any damage or injury to Resident(s), or any other Person, or to any
    property which may exist on the Premises or any part thereof or in the common area of which the Premises are a part, unless
    such damage is the proximate result of the negligence or unlawful act of the Owner/Agent or the Owner/Agent's agents or
    employees.

11. QUIET ENJOYMENT: Resident and Resident's guest(s) shall not violate any criminal or civil law, ordinance or statute in the
    use and occupancy of the premises, commit waste or nuisance, annoy, molest or interfere with any other person on the
    property, or neighbor. Any such action may result in the immediate termination of this Agreement as provided herein and by
    law.

12. FINES AND PENALTIES: Resident is responsible for any fines or other costs occasioned by violations of the law by Resident
    or Resident's guests on the premises or property while Resident is in possession. If any such fines or costs are levied against
    Owner/Agent, Resident agrees to pay such fines or costs attributed to Resident's tenancy or the conduct of Resident,
    Resident's guests or others at the premises, upon receipt of an invoice from Owner/Agent. The obligation to pay fines and
    costs assessed against Owner/Agent may be in addition to any assessed directly against Resident.

13. REPAIRS AND ALTERATIONS: Resident shall make a written request to Owner/Agent regarding any repairs, decorations or
    alterations contemplated. Except as provided by law, no repairs, decorating or alterations shall be done by Resident without
    Owner/Agent's prior written consent. This includes, but is not limited to, painting, wallpapering, and changing locks. Resident
    may not make any alterations to cable or telephone inside wiring (such as may occur when changing telecommunications
    providers or adding phone lines) without prior written consent of the Owner/Agent. The consent request regarding proposed
    alterations to inside wiring shall include the name, address, and telephone number of any new telecommunications providers.
    Resident agrees to pay all costs resulting from the alteration and agrees to pay to the Owner/Agent any costs associated with
    restoring the inside wiring to the condition at the time of move-in, except for reasonable wear and tear. Resident shall hold
    Owner/Agent harmless and indemnify Owner/Agent as to any mechanic's lien recordation or proceeding caused by Resident.
14. ACCEPTANCE OF PREMISES: Resident has inspected the premises, furnishings and equipment, and has found them to be
    satisfactory. All plumbing, heating and electrical systems are operative and deemed satisfactory.

15. CARE, CLEANING AND MAINTENANCE: Except as prohibited by law, Resident agrees:

            (a) to keep the premises as clean and sanitary as their condition permits and to dispose of all rubbish, garbage and other
                waste, in a clean and sanitary manner, unless Owner/Agent has expressly agreed otherwise in writing in an
                addendum to this Agreement;
            (b) to properly use and operate all electrical, gas and plumbing fixtures and keep them as clean and sanitary as their
                condition permits;
            (c) to keep the premises and furniture, furnishings and appliances, and fixtures, which are rented for Resident's exclusive
                use, in good order and condition ;
            (d) not to willfully or wantonly destroy, deface, damage, impair or remove any part of the structure or dwelling unit or the
                facilities, equipment, or appurtenances thereto or to permit any person on the premises, to do any such thing;
            (e) to occupy the premises as a residence, utilizing portions thereof for living, sleeping , cooking or dining purposes only
                which were respectively designed or intended to be used for such purposes.
            (f) to leave the premises in the same condition as it was received, subject to normal wear and tear, as its condition
                permits.
            (g) to return the premises, upon move-out to the same level of cleanliness it was in at the inception of the tenancy.
            (h) to pay Owner/Agent for costs to repair, replace or rebuild any portion of the premises damaged by the Resident,
                Resident's guests or invitees.
            (i) to promptly advise Owner/Agent of any items requiring repair, such as light switches or dripping faucets. Resident
                shall make repair requests as soon after the defect is noted as is practical.

16. LANDSCAPING: Resident D is 121 is not (check one) responsible for the upkeep of the yard and maintenance of the
    landscaping, including watering, mowing , weeding and clipping, or D please see attached Addendum. Resident shall
    promptly advise Owner/Agent of any problems with the landscaping, including, but not limited to, dead grass, plants or tree
    limbs, insect infestations, discolored or yellowing foliage and insufficient irrigation or leaks. Resident may not delegate the
    responsibilities of this paragraph to any person, including a contractor or other landscaping professional.




        --
   ( • ll 101 •I•
   AJ•tio• I
   AuocltUo•
                       California Apartment Association Approved Form
                       www.caanet.org
                       Form 2.1 - Revised 12112 - ©2012 - All Rights Reserved
                                                                                Unauthorized Reproduction
                                                                                 of Blank Forms is Illegal.
17. SMOKE DETECTION   Case    4:18-cv-07186-HSG
                            DEVICE:                     Document
                                     The premises are equipped    with 1-2   Filed 11/28/18
                                                                       a functioning            Pagedevice(s),
                                                                                     smoke detection   5 of 8 and Resident shall
    be responsible for testing the device weekly and immediately reporting any problems, maintenance or need for repairs to
    Owner/Agent. If battery operated , Resident is responsible for changing the detector's battery as necessary. Resident may not
    disable, disconnect or remove the detector. Owner/Agent shall have a right to enter the premises to check and maintain the
    smoke detection device as provided by law.

18. CARBON MONOXIDE DETECTION DEVICE: If the premises are equipped with a functioning carbon monoxide detection
    device(s) , Resident shall be responsible for testing the device weekly and immediately reporting any problems, maintenance
    or need for repairs to Owner/Agent. If battery operated, Resident is responsible for changing the detector's battery as
    necessary. Resident may not disable, disconnect or remove the detector. Owner/Agent shall have a right to enter the
    premises to check and maintain the carbon monoxide detection device as provided by law.

19. RENTERS INSURANCE: Resident's property is not insured by Owner/Agent. Resident is not a co -insured and is expressly
    excluded from coverage under any insurance policy held by Owner/Agent which is now i·n effect or hecomes effecti ve during .
    the term of this Agreement. (CHECK ONE BOX)

          n       Resident is required to maintain renters insurance throughout the duration of the tenancy as specified in the attached
                  Renters Insurance Addendum. Resident must provide proof of such insurance to the Owner/Agent:

                  D within 30 days of the inception of the tenancy.

                  n   prior to occupancy.




                  Failure to comply with this requirement is a material violation of the Rental/Lease Agreement.

          n       Resident is encouraged but not required to obtain renters insurance.

20. WAIVER OF BREACH: The waiver by either party of any breach shall not be construed to be a continuing waiver of any
    subsequent breach. The receipt by Owner/Agent of the rent with the knowledge of any violation of a covenant or condition of
    this agreement shall not be deemed a waiver of such breach. No waiver by either party of the provisions herein shall be
    deemed to have been made unless expressed in writing and signed by all parties to this Agreement.

21. JOINT AND SEVERAL LIABILITY: The undersigned Resident(s), whether or not in actual possession of the premises, are
    jointly and severally liable for all obligations under this Agreement and shall indemnify Owner/Agent for liability arising prior to
    the return of possession to the Owner/Agent for personal injuries or property damage caused or permitted by Resident(s),
    their guests, and invitees. This does not waive "Owner/Agent's duty of care" to prevent personal injury or property damage
    where that duty is imposed by law.

22. ENTRY: California law allows Owner/Agent or his/her employee(s) to enter the premises for certain purposes during normal
    business hours. The Owner/Agent will provide written notice to the Resident prior to the entry of the dwelling unit whenever
    required by state law. (Civil Code Section 1954.) Resident's non-compliance with Owner/Agent's lawful request for entry is a
    material breach of this Agreement that may be cause for immediate termination as provided herein and by law.

23. SUBLETTING AND ASSIGNMENT: No portion of the premises shall be sublet nor this Agreement assigned . Any attempted
    subletting or assignment by Resident shall, at the .election of Owner/Agent, be an irremediable breach of this Agreement and
    cause for immediate termination as provided herein and by law.

24. BREACH OF LEASE: In the event that Resident breaches this Lease Agreement, Owner/Agent shall be allowed at
    Owner/Agent's discretion, but not by way of limitation, to exercise any or all remedies provided Owner/Agent by California
    Civil Code Section 1951.2 and 1951.4. Damages Owner/Agent "may recover" include the worth at the time of the award of the
    amount by which the unpaid rent for the balance of the term after the time of award , or for any shorter period of time specified
    in the Lease Agreement, exceeds the amount of such rental loss for the same period that the Resident proves could be
    reasonably avoided.

25. SALE OF PROPERTY: In the event of the sale or refinance of the property: If Owner/Agent presents to Resident a
    "Resident's Certification of Terms - Estoppel Certification ," or other similar Estoppel Certification form , Resident agrees to
    execute and deliver the certificate acknowledging that this Agreement is unmodified and in full force and effect, or in full force




       --
   C'U Uot I'd•
   Hui•• t
   AUO< l•lfqa
                          California Apartment Association Approved Form
                          www.caanet.org
                          Form 2.1 - Revised 12112 - ©2012 - All Rights Reserved
                                                                                   Unauthorized Reproduction
                                                                                    of Blank Forms is Illegal.
      and effect as modified
                         Casewith4:18-cv-07186-HSG
                                  the consent of Owner/Agent, and stating
                                                         Document      1-2the Filed
                                                                              modifications,
                                                                                    11/28/18 within ten (10)
                                                                                                  Page    6 ofdays
                                                                                                                8 of written notice.
      Failure to comply shall be deemed Resident's acknowledgement that the certificate as submitted by Owner/Agent is true and
      correct and may be relied upon by any lender or purchaser.

26. NOTICE: Pursuant to Section 290.46 of the Penal Code, information about specified registered sex offenders is made
    available to the public via an Internet Web site maintained by the Department of Justice at www.meganslaw.ca.gov.
    Depending on an offender's criminal history, this information will include either the address at which the offender resides or
    the community of residence and ZIP Code in which he or she resides.

27. ADDENDA: By initialing as provided below, Resident(s) acknowledge receipt of the following applicable addenda (as
    checked), copies of which are attached hereto and are incorporated as part of this Agreement.

  D      Itemized Costs for Rental Unit                             0    Termination of Rental Agreement Addendum
  D      Key Inventory                                              0    Unlawful Activity Addendum · ·
  D      Asbestos Addendum                                          0    Additional Provisions Addendum
  D      Bedbug Addendum                                            D    Oakland Rent Adjustment Program Notice
  D      CC&Rs Addendum                                             0    Spare the Air Addendum
  D      Carbon Monoxide Detector                                   0    Ants Awareness Notification
  D      Grilling Addendum                                          0    EPA Lead Safety Pamphlet
  D      Guarantee of Rental/Lease Agreement                        0    Emergency Procedure Information for Tenants
  D      Key Addendum                                               0    Proposition 65 Brochure
  D      Lead-Based Paint Addendum
  D      Mold Notification Addendum
  D      Pet Addendum
  D      Political Signs Addendum
  D      Renters Insurance Addendum
  0      Resident Policies Addendum
  0      Satellite Dish and Antenna Addendum
  0      Smoke Detector Addendum

      Resident(s) initials here:          /.l.5!t
                                          ;,sM
                                                             &
                                                             HS

28. ENTIRE AGREEMENT: This Agreement, which includes all attachments referred to above, constitutes the entire Agreement
    between the parties and cannot be modified except in writing and signed by all parties, except as permitted by applicable law.
    Neither Owner/Agent, nor any agent or employee of Owner/Agent has made any representations or promises other than those
    set forth herein.

29. CREDIT REPORTS: A negative credit report reflecting on your credit history may be submitted to a credit reporting agency if
    you fail to fulfill the terms of your credit obligations . Resident expressly authorizes Owner/Agent (including a collection
    agency) to obtain Resident's consumer credit report, which Owner/Agent may use if attempting to collect past due rent
    payments, late fees, or other charges from Resident, both during the term of the Agreement and thereafter.

30. ATTORNEYS' FEES: If any legal action or proceeding is brought by either party to enforce any part of this Agreement, the
    prevailing party shall recover, in addition to all other relief, reasonable attorneys' fees and court costs, unless one of the
    following two boxes is checked:
    D the prevailing party shall recover, in addition to all other relief, attorneys' fees not to exceed $           , plus court costs.
    Or
    l2J each party shall be responsible for their own attorneys' fees and court costs.

The undersigned Resident(s) acknowledge(s) having read and understood the foregoing , and receipt of a duplicate original.

               Signature: /),,,t?(Aev lfeAsk/                                  Signature:    )Ie./pU . .5ch,rr
                            Andrew ivlerskf {Sep 13, 2016)                                   H•ldl Scholl (Sep 13, 2016)

                    Email: andrewmerski@gmail.com                                   Email: heidi.l.schott@gmail.com


               Signature:   ~~
                    Email: pm@adventpropertiesinc.com
                   Case 4:18-cv-07186-HSG Document 1-2 Filed 11/28/18 Page 7 of 8
                                                           Itemized Rental Unit Costs
        Address:                                                      1685 MacArthur Blvd
        Resident(s):                                                Andrew Merski, Heidi Schott

        Lease effective:          10/1/2016                 Lease Expires:    9/30/2017       Move in:          10/1/2016

                                                                    Monthly Costs
          1. Total rent each month:                                                                                   1.    3395.00
          2. Total water each month (if applicable):                                                                  2.       0.00
          3. Total garbage each month (if applicable):                                                                3.       0.00
          4. Total PG&E each month (if applicable):                                                                   4.       0.00
          5. Total parking fee each month (if applicable:                                                             5.       0.00
          6. Total yard maintenance fee each month (if applicable):                                                   6.       0.00
          7. Total       N/A       fee each month (if applicable):                                                    7.       0.00
        Total Due each month:                                                                                               3395.00

                                                                    Move in Costs
          1. Rent (prorated, if applicable):                                                                      1. 3395.00
          2. Other rent (if applicable):                                                                          2.           0.00
          3. Water, prorated (if applicable):                                                                     3.           0.00
          4. Garbage, prorated (if applicable):                                                                   4.           0.00
          5. PG&E, prorated (if applicable):                                                                      5.           0.00
          6. Parking, prorated (if applicable)                                                                    6.           0.00
          7. Yard maintenance, prorated (if applicable):                                                          7.           0.00
        Subtotal 1:                                                                                     Subtotal 1 : r-1_3_3_9-5 .-
                                                                                                                                  0o-.I
        Deposit paid on :    9/20/2016                                                              Deposit paid on: 3395.00
        Subtotal 2:                                                                                     Subtotal 2:1 6790.00I
        Less deposit paid:                                                                        Less deposit paid: -3395.00
        Total Due at Move In:                                                                 Total Due at Move In: 3395.00




        Walk-through date:      10/1/2016      Time:         TBA
        Please note that deposit(s) is/are required to be paid on or before lease is physically signed . If e-signing,
        payment is due within 72 hours. The only acceptable forms of payment are: Cashier's Check or Money
        Order made out to Advent Properties Inc.
        Remaining move in costs must be paid on or before Move In. Any required utilities service must be
        active and account numbers on file with management prior to Move In.

The undersigned Resident(s) acknowledge(s) having read and understood the foregoing.

            Signature: /1.-.e<A.ev        IfeA.51</
                         l\Jitlrnw Mor~~ ' (&p I 3. W1G)

                 Email: andrewmerski@gmail.com                                            Email: heidi.l.schott@gmail.com


            Signature:   ~~
                 Email: pm@adventpropertiesinc.com
                        TERMINATION
                       Case              OF RENTAL
                            4:18-cv-07186-HSG       AGREEMENT
                                              Document               ADDENDUM
                                                       1-2 Filed 11/28/18 Page 8 of 8



This document is an Addendum and is part of the Rental/lease Agreement, dated ___1_1 /_2_3_12_0_1_5_ _                   between


_ _ __ _ __ _ _ __ _ _ _ _A_d_v_
                               en_t_P_r_o.:...p_e _
                                                  rt_
                                                    ie_s_ln
                                                          _c_._ __ _ _ __ _ _ __ _ _ __                                  (Owner/Agent) and


_ _ __ _ _ _ __ _ _ _ _ _A_n_d_re_w
                                  _ M_e_r_s_ki"-
                                              , _H_e_id_i _S_c_ho_t_t_ __ _ _ _ __ _ __ ___(Resident) for the


p~emises located at _ _ _ ___ _ _ _ _1
                                     _6_8_5_M
                                            _a_c_A_rt_h_u_r_B_lv_d_ _ _ _ __ _ _ , Unit# (ifapplicable) __N_/A_
                                                                                                              ·_

                    _ _ _ __ _ _ _o_a_k_la_n_d_ _ _ __ _ _ _ , CA ___9_4_
                                                                        6 0_2_ __



    Resident(s) acknowledge that in the case of a fixed-term lease, the Resident(s) cannot terminate a contract until
    expiration date and is responsible for rent for the term of the lease. In the case of month-to-month tenancy, agreement
    may be terminated by the submission of a completed and signed THIRTY-DAY NOTICE OF RESIDENT(S) INTENT TO
    VACATE.

    Resident(s) must receive written confirmation from Management acknowledging receipt of notice. If written confirmation
    is not received by the Resident(s) then Management has not received the NOTICE TO VACATE and the Resident(s) will
    be held accountable for all lease requirements until proper notice is received and acknowledged .

    Resident(s) is/are responsible for rent for thirty (30) days after submitting notice even if residence is vacated earlier.

    As conditions for such termination, and prior return of any deposit, Resident(s) shall do the following: completely vacate
    the premises - including any storage or other area of the general premises which the Resident(s) may be occupying or in
    which Resident may have goods stored; remove all vehicles; deliver all keys; return all property furnished for the
    Resident(s) for use during the term of this agreement to Management in good and clean condition, reasonable wear and
    tear excepted; and return the unit to the state of cleanliness it was at move-in. Resident(s) shall provide proper
    forwarding address.

    Resident(s) shall be responsible for any damages that Management may sustain from Resident(s) failure to vacate
    premises as agreed.




                                                                              Signature:   frer_'P&· ,M ,rr
                                                                                           lk1d1 Schott C>cp I"· 2016)

                 Email: andrewmerski@gmail.com                                     Email: heidi.1.schott@gmail.com


            Signature:   ~~
                 Email: pm@adventpropertiesinc.com
